Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 1 of 38




                     EXHIBIT 1
                     Declaration of Ronald D. Green
         Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 2 of 38



   Marc J. Randazza (NV Bar No. 12265)
 1 Ronald D. Green (NV Bar No. 7360)
 2 Alex J. Shepard (NV Bar No. 13582)
   RANDAZZA LEGAL GROUP, PLLC
 3 2764 Lake Sahara Drive, Suite 109
   Las Vegas, NV 89117
 4 Telephone: 702-420-2001
   ecf@randazza.com
 5
   Attorneys for Defendants
 6
   Stephen Fairfax and MTechnology
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
   SWITCH, LTD.,                                  Case No.: 2:17-cv-02651-GMN-EJY
10
   a Nevada limited liability company,
11
                    Plaintiff,                    DECLARATION OF RONALD D.
12                                                GREEN IN SUPPORT OF OPPOSITION
           vs.                                    TO MOTION TO EXTEND
13                                                DEADLINES FOR DISCLOSURE OF
   STEPHEN FAIRFAX; MTECHNOLOGY;                  EXPERTS AND EXPERT REPORTS
14 DOES 1 through 10; and ROE ENTITIES 11
15 through 20, inclusive,
16                 Defendants.

17

18         I, Ronald D. Green, Jr., under penalty of perjury, hereby declare as follows:
19         1.      I am a partner at the law firm Randazza Legal Group, PLLC and counsel for
20 Defendants MTechnology (“MTech”) and Stephen Fairfax in the above-referenced matter, and have
21 been licensed to practice law in the State of Nevada since 2000.
22         2.      I make the statements in this declaration based upon my personal knowledge and
23 would be competent to testify to them if called upon to do so.
24         3.      Plaintiff Switch, Ltd (“Switch”) unilaterally terminated the parties’ attempt to engage
25 in informal discovery on May 22, 2019. Attached as Exhibit A is a true and correct copy of an email
26 exchange between Switch and me from May 22 to June 25, 2019, along with two attachments: a draft
27
28                                                    -1-
                                        Declaration of Ronald D. Green
                                          2:17-cv-02651-GMN-EJY
         Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 3 of 38




 1 Scheduling Order drafted by Switch (attached as Exhibit B) and a draft Protective Order drafted by
 2 Switch (attached as Exhibit C).
 3          4.      Over one week later, on May 31, 2019, I had not heard from Switch regarding resetting
 4 discovery deadlines and reminded Switch that the parties needed to set new discovery deadlines and
 5 file a new Scheduling Order. (See Exhibit A.)
 6          5.      On June 12, 2019, counsel for the parties met telephonically to discuss new discovery
 7 deadlines so that the parties could submit a new Scheduling Order. (See id.)
 8          6.      After hearing nothing for nearly two weeks, on June 24, 2019, I reminded Switch that
 9 the parties needed to file a Scheduling Order with the Court. (See id.)
10          7.      On June 25, 2019, Switch provided me with a draft Scheduling Order that its counsel

11 had drafted. (See Exhibit B.)
12          8.      The June 25 email containing the Scheduling Order additionally contained a draft
13 Protective Order. (See id.; Exhibit C.) That draft Protective Order stated that the parties to the case
14 could only use confidential material “in connection with this Action only for prosecuting, defending,
15 or attempting to settle this Action.” (Exhibit C, ¶ 6.1.)
16          9.      As evidenced in Defendants’ Request for Pretrial Conference (Doc. # 48) and
17 Defendants’ Reply in Support of Defendants’ Request for a Pretrial Conference (Doc. # 53), Switch

18 subsequently revised its own proposed Protective Order because it desires to use discovery in this case
19 to gather information about its competitors.
20          10.     Switch’s refusal to agree to the language of its own initial proposed Protective Order
21 is the only reason that the parties have not yet filed a Stipulated Protective Order with this Court.
22          11.     Hutchison & Steffan may have appeared in this lawsuit within the last thirty days.
23 However, the firm has been working on this case since, at latest, July 22, 2019. On that date, Sam
24 Castor, Switch’s in-house counsel, mistakenly called me “Piers Tueller” in an email and acknowledged
25 that Switch had retained the Hutchison & Steffen law firm to assist in this case. Attached as Exhibit
26 D is a true and correct copy of this July 2019 email exchange between Sam Castor and me.
27
28                                                      -2-
                                          Declaration of Ronald D. Green
                                            2:17-cv-02651-GMN-EJY
         Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 4 of 38




 1          12.     On a subsequent telephone call, Mr. Castor specifically informed me that Hutchison
 2 & Steffan had been retained to assist Switch with discovery issues.
 3          13.     During my initial call with Piers Tueller in July of 2019, he acknowledged that the
 4 parties needed to resolve their remaining issues with the Protective Order before they discussed issues
 5 related to document production.
 6          14.     On October 10, 2019, I sent an email to Mr. Castor and Mr. Tueller, reminding them
 7 that the parties had an Interim Status Report due that day. Attached as Exhibit E is a true and correct
 8 copy of this October 10, 2019 email to Sam Castor and Piers Tueller from me.
 9          15.     Shortly after I sent my email on October 10, Piers Tueller called me to discuss the
10 Interim Status Report. He did not mention the expert disclosure deadline.

11          16.     Between 3:30 and 3:45 p.m. on October 10, 2019, I received a telephone call from
12 Piers Tueller and another attorney from Hutchison & Steffan working on this case. They told me on
13 this call that they had just reviewed the Scheduling Order and had just learned that the deadline for
14 disclosing experts was that day.
15          17.     Mr. Tueller and this other attorney informed me that they had never seen a case where
16 the expert disclosure deadline occurred before the close of discovery and asked that it be extended
17 until 60 days after the close of discovery.

18          18.     I have practiced in Nevada’s federal courts since 2000, and I cannot recall a single case
19 where the expert disclosure deadline occurred after the close of discovery.
20          19.     I informed them that I would need to discuss their request with my clients because
21 Defendants were ready to disclose their expert and intended to do so that day.
22          20.     My clients are located in Massachusetts. Because Plaintiff’s request came several hours
23 after close of business on the east coast, I informed Mr. Tueller and the other attorney that I would
24 not be able to give them an answer until the following day.
25          21.     At 3:58 p.m. on October 10, 2019, Piers Tueller sent me an email attaching a draft
26 Joint Interim Status Report. That email acknowledged their request to extend expert discovery and
27 thanked me for reaching out to my clients regarding a potential extension of the expert discovery
28                                                      -3-
                                          Declaration of Ronald D. Green
                                            2:17-cv-02651-GMN-EJY
         Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 5 of 38




 1 period. Attached as Exhibit F is a true and correct copy of this October 10, 2019 email from Piers
 2 Tueller to me.
 3          22.     Subsequently, Mr. Tueller called me again to state that Switch did not want to wait for
 4 my clients’ response regarding an extension and would be moving to extend the expert disclosure
 5 deadline that night.
 6          23.     I requested that they acknowledge to the Court that they did not request an extension
 7 of the deadline until approximately 3:30 p.m. on the date disclosures were due, and they stated that
 8 they would do so.
 9          24.     At no point in my conversations with Mr. Tueller on October 10, 2019 did he tell me
10 Switch would be requesting an extension of the expert discovery deadlines due to the lack of a

11 protective order or Defendants’ refusal to produce documents.
12          25.     Prior to reading Switch’s instant Motion, counsel for Switch never informed me that
13 it believed Defendants’ refusal to provide documents to Switch due to the lack of a protective order
14 would interfere with expert discovery or require an extension of expert discovery deadlines.
15          26.     Defendants were able to retain and properly disclose an expert witness, Julian
16 Rachman, by October 10, 2019. There was significant difficulty in doing so despite Switch continuing
17 to refuse to identify what trade secrets Defendants allegedly misappropriated.

18          27.     The documents Switch have produced thus far did not assist Defendants in retaining
19 an expert witness, as these documents are either irrelevant to the issue of whether Defendants
20 misappropriated Switch’s trade secrets or consist of publicly available documents such as patent
21 applications and registrations.
22          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
23 correct to the best of my knowledge.
24
25          Executed on: 14th day of October, 2019.
26                                                                   /s/ Ronald D. Green
27                                                                   Ronald D. Green.

28                                                      -4-
                                          Declaration of Ronald D. Green
                                            2:17-cv-02651-GMN-EJY
Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 6 of 38




                     EXHIBIT A
         Email exchange between Switch and Ronald Green from
                       May 22 to June 25, 2019
            Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 7 of 38


  From:    Tanya Paonessa tpaonessa@switch.com
Subject:   RE: Document Collection
   Date:   June 25, 2019 at 9:38 AM
     To:   Ron Green rdg@randazza.com
    Cc:    Anne-Marie Birk abirk@switch.com, Marc Randazza mjr@randazza.com, F. Christopher Austin caustin@weidemiller.com,
           Brianna Show bshow@weidemiller.com, Sam Castor sam@switch.com, Heather Ebert hme@randazza.com, Alex Shepard
           ajs@randazza.com, Emily Shaevitz eshaevitz@switch.com

     Mr. Green,

     A*ached please ﬁnd the S5pulated Amended Discovery Plan and Scheduling Order as well as the S5pulated Protec5ve Order for your
     review.

     Thank you,
     Tanya




                      TANYA PAONESSA
                      LITIGATION PARALEGAL

                      o    +1 (702) 522-3086
                      m    702-370-6247
                      e    tpaonessa@switch.com
                      +    Switch e-card
                      We use e-cards to reduce waste of natural resources and promote sustainability.




     From: Ron Green <rdg@randazza.com>
     Sent: Monday, June 24, 2019 11:57 AM
     To: Emily Shaevitz <eshaevitz@switch.com>
     Cc: Anne-Marie Birk <abirk@switch.com>; Marc Randazza <mjr@randazza.com>; F. Christopher Aus5n <caus5n@weidemiller.com>;
     Brianna Show <bshow@weidemiller.com>; Sam Castor <sam@switch.com>; Tanya Paonessa <tpaonessa@switch.com>; Heather Ebert
     <hme@randazza.com>; Alex Shepard <ajs@randazza.com>
     Subject: Re: Document Collec5on

     Anne-Marie and Sam:

     When we spoke regarding scheduling a few weeks ago, you guys stated that you were preparing a proposed Discovery Plan and
     Scheduling Order. I have not yet seen a draft. Can you please provide me with one at your earliest opportunity?
     ________________________________________________________
     Ronald D. Green* | Randazza Legal Group, PLLC
     2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
     Tel: 702-420-2001 | Email: rdg@randazza.com
     ________________________________________________________
     * Licensed to practice law in Nevada.



            On Jun 12, 2019, at 9:01 AM, Ron Green <rdg@randazza.com> wrote:

            Normally, I would welcome the opportunity to meet face-to-face. However, I was out on Monday and Tuesday and am
            out next week, so I’ve got a lot to get done. Let’s keep the phone call scheduled for today. Thanks for the suggestion
            though.
            ________________________________________________________
            Ronald D. Green* | Randazza Legal Group, PLLC
            2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
            Tel: 702-420-2001 | Email: rdg@randazza.com
            ________________________________________________________
            * Licensed to practice law in Nevada.



                  On Jun 11, 2019, at 10:04 AM, Emily Shaevitz <eshaevitz@switch.com> wrote:

                  Good morning, Mr. Green,

                  We wondered if you were available to meet in person at our oﬃce on Wednesday for the Discovery Plan and
                  Scheduling Order discussion instead. Our oﬃce is located at 6795 S. Edmond St., Las Vegas, NV 89118. Sam and
                  Anne-Marie would welcome the opportunity to meet face-to-face. If you’re unable to travel to our oﬃce, we
                  are happy to keep the call as currently scheduled for 12:00pm.
Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 8 of 38


   Thank you,
   Emily




                      EMILY SHAEVITZ
                      EXECUTIVE ASSISTANT/PARALEGAL

                      o   +1 (702) 479-4992
                      m   +1 (702) 780-9694
                      e   eshaevitz@switch.com
                      +   switch e-card
                      we use e-cards to reduce waste of natural resources and promote sustainability.




   From: Ron Green <rdg@randazza.com>
   Sent: Wednesday, June 5, 2019 11:23 AM
   To: Emily Shaevitz <eshaevitz@switch.com>
   Cc: Anne-Marie Birk <abirk@switch.com>; Marc Randazza <mjr@randazza.com>; F. Christopher Aus5n
   <caus5n@weidemiller.com>; Brianna Show <bshow@weidemiller.com>; Sam Castor <sam@switch.com>; Tanya
   Paonessa <tpaonessa@switch.com>; Heather Ebert <hme@randazza.com>; Alex Shepard <ajs@randazza.com>
   Subject: Re: Document Collec5on

   I am unavailable Monday, 6/10, and Tuesday, 6/11, but I can do anytime from 12-2 on Wednesday, 6/12.
   ________________________________________________________
   Ronald D. Green* | Randazza Legal Group, PLLC
   2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
   Tel: 702-420-2001 | Email: rdg@randazza.com
   ________________________________________________________
   * Licensed to practice law in Nevada.




         On Jun 5, 2019, at 11:09 AM, Emily Shaevitz <eshaevitz@switch.com> wrote:

         Mr. Green,

         We can be available for a call next week to discuss the new Discovery Plan at the following 5mes:

         Monday, June 10th 10:00am-2:00pm PST
         Tuesday, June 11th 11:30am-2:00pm PST
         Wednesday, June 12th 12:00pm-2:00pm PST

         Please advise if any of these 5mes work for you and I am happy to circulate the calendar invite.

         Thank you,
         Emily




                               EMILY SHAEVITZ
                               EXECUTIVE ASSISTANT/PARALEGAL

                               o   +1 (702) 479-4992
                               m   +1 (702) 780-9694
                               e   eshaevitz@switch.com
                               +   switch e-card
                               we use e-cards to reduce waste of natural resources and promote sustainability.




         From: Ron Green <rdg@randazza.com>
         Sent: Friday, May 31, 2019 4:59 PM
         To: Anne-Marie Birk <abirk@switch.com>
         Cc: Marc Randazza <mjr@randazza.com>; F. Christopher Aus5n <caus5n@weidemiller.com>;
Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 9 of 38

       Cc: Marc Randazza <mjr@randazza.com>; F. Christopher Aus5n <caus5n@weidemiller.com>;
       Brianna Show <bshow@weidemiller.com>; Sam Castor <sam@switch.com>; Emily Shaevitz
       <eshaevitz@switch.com>; Tanya Paonessa <tpaonessa@switch.com>; Heather Ebert
       <hme@randazza.com>; Alex Shepard <ajs@randazza.com>
       Subject: Re: Document Collec5on

       Anne-Marie:

       Last week, Chris Austin informed me that you would be my primary contact on this case
       going forward. As you know, the stay expired last Friday, May 24, 2019 and is not being
       renewed. Given that the litigation is now active, we need to set new discovery deadlines and
       file a new Discovery Plan and Scheduling Order. Thus far, I have not heard from you
       regarding setting new deadlines. My schedule is relatively open next week. Please let me
       know when you would like to discuss.
       ________________________________________________________
       Ronald D. Green* | Randazza Legal Group, PLLC
       2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
       Tel: 702-420-2001 | Email: rdg@randazza.com
       ________________________________________________________
       * Licensed to practice law in Nevada.




             On May 22, 2019, at 4:22 PM, Anne-Marie Birk <abirk@switch.com> wrote:

             Ron,

             Please be advised that Switch is no longer willing to explore paying for the e-discovery
             costs of OpenText for your client Mr. Fairfax. As you know, during our mee5ng in
             August, Switch was open to covering the expenses of imaging your client’s hard drives
             to accelerate Switch’s access to the data, in the spirit of karmic resolu5on, and to
             avoid unnecessary li5ga5on costs. The opposite has occurred. Despite our
             willingness to engage in this unconven5onal prac5ce to the beneﬁt of your client, to
             date Switch has not received any documents. It has now been over 9 months.

             Making ma*ers worse, we have been informed that Mr. Fairfax is obstruc5ng access,
             and has no inten5on of allowing Switch to view any documents. This is not in keeping
             with what we proposed, and has been an exercise in abuse of our trust and
             professionalism. Again.

             Accordingly, at this 5me Switch will proceed with discovery in the ordinary course,
             with each side bearing their own costs. As you know, your client was served with
             wri*en discovery in March of 2018 (see a*ached). Please have your answers to our
             discovery requests by the end of the month, May 31, 2019.




                               ANNE-MARIE BIRK
                               ASSOCIATE GENERAL COUNSEL

                               o   +1 (702) 623-6801
                               m   +1 (702) 376-3880
                               e   abirk@switch.com
                               +   switch e-card
                               we use e-cards to reduce waste of natural resources and promote sustainability.




             CONFIDENTIAL
             CONFIDENTIAL INFORMATION
                          INFORMATION

             This email message, its chain, and any attachments: (a) may include proprietary
             information, trade secrets, pending patents, confidential information and/or other
             protected information ("Confidential Information") which are hereby labeled as
             "Confidential" for protection purposes, (b) is sent to you in confidence with a reasonable
             expectation of privacy, (c) may be protected by confidentiality agreements requiring this
             notice and/or identification, and (d) is not intended for transmission to, or receipt by
             unauthorized persons. Your retention or possession will be viewed as your consent to the
             foregoing and covenant to comply with Switch's then current acceptable use policy
      Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 10 of 38

                                 foregoing and covenant to comply with Switch's then current acceptable use policy
                                 available at www.switch.com/aup. If you are not the intended recipient, (i) please notify
                                 the sender immediately by telephone or by replying to this message and (ii) then delete
                                 this message, any attachments, chains, copies or portions from your system(s). Retention
                                 of this email and the associated data constitutes valid consideration and your consent,
                                 agreement and covenant to abide by the foregoing terms. Thank you.
                                 <FCA-w-0676 Requests for Production of Documents FAIRFAX_fca.pdf>
                                 <FCA-w-0677 RFP MTECHNOLOGY.pdf>


                         CONFIDENTIAL INFORMATION

                         This email message, its chain, and any attachments: (a) may include proprietary information, trade
                         secrets, pending patents, confidential information and/or other protected information ("Confidential
                         Information") which are hereby labeled as "Confidential" for protection purposes, (b) is sent to you in
                         confidence with a reasonable expectation of privacy, (c) may be protected by confidentiality
                         agreements requiring this notice and/or identification, and (d) is not intended for transmission to, or
                         receipt by unauthorized persons. Your retention or possession will be viewed as your consent to the
                         foregoing and covenant to comply with Switch's then current acceptable use policy available
                         at www.switch.com/aup. If you are not the intended recipient, (i) please notify the sender immediately
                         by telephone or by replying to this message and (ii) then delete this message, any attachments, chains,
                         copies or portions from your system(s). Retention of this email and the associated data constitutes
                         valid consideration and your consent, agreement and covenant to abide by the foregoing terms. Thank
                         you.




                CONFIDENTIAL INFORMATION

                This email message, its chain, and any attachments: (a) may include proprietary information, trade secrets, pending
                patents, confidential information and/or other protected information ("Confidential Information") which are hereby
                labeled as "Confidential" for protection purposes, (b) is sent to you in confidence with a reasonable expectation of
                privacy, (c) may be protected by confidentiality agreements requiring this notice and/or identification, and (d) is not
                intended for transmission to, or receipt by unauthorized persons. Your retention or possession will be viewed as your
                consent to the foregoing and covenant to comply with Switch's then current acceptable use policy available
                at www.switch.com/aup. If you are not the intended recipient, (i) please notify the sender immediately by telephone
                or by replying to this message and (ii) then delete this message, any attachments, chains, copies or portions from
                your system(s). Retention of this email and the associated data constitutes valid consideration and your consent,
                agreement and covenant to abide by the foregoing terms. Thank you.




CONFIDENTIAL INFORMATION

This email message, its chain, and any attachments: (a) may include proprietary information, trade secrets, pending patents, confidential information and/or other protected
information ("Confidential Information") which are hereby labeled as "Confidential" for protection purposes, (b) is sent to you in confidence with a reasonable expectation of
privacy, (c) may be protected by confidentiality agreements requiring this notice and/or identification, and (d) is not intended for transmission to, or receipt by unauthorized
persons. Your retention or possession will be viewed as your consent to the foregoing and covenant to comply with Switch's then current acceptable use policy available at
www.switch.com/aup. If you are not the intended recipient, (i) please notify the sender immediately by telephone or by replying to this message and (ii) then delete this
message, any attachments, chains, copies or portions from your system(s). Retention of this email and the associated data constitutes valid consideration and your consent,
agreement and covenant to abide by the foregoing terms. Thank you.




    Amended              Stipulated
 Stipula…der.pdf      Protect…der.pdf
Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 11 of 38




                      EXHIBIT B
                  Draft Scheduling Order drafted by Switch
 Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 12 of 38



 1 SAMUEL CASTOR, ESQ.
   Nevada Bar No. 11532
 2 sam@switch.com
   ANNE-MARIE BIRK, ESQ.
 3 Nevada Bar No. 12330

 4 abirk@switch.com
   SWITCH, LTD.
 5 7135 South Decatur Blvd.
   Las Vegas, Nevada 89118
 6 Telephone: (702) 444-4111

 7 F. CHRISTOPHER AUSTIN, ESQ.
   Nevada Bar No. 6559
 8
   caustin@weidemiller.com
 9 WEIDE & MILLER, LTD.
   10655 Park Run Drive, Suite 100
10 Las Vegas, Nevada 89144
   Telephone: (702) 382-4804
11 Attorneys for Plaintiff

12                              UNITED STATES DISTRICT COURT
13                                     DISTRICT OF NEVADA
14 SWITCH, LTD., a Nevada limited liability               CASE NO.:      2:17-cv-02651-GMN-VCF
   company,
15                                                        STIPULATED AMENDED
                       Plaintiff,                         DISCOVERY PLAN AND
16
                                                          SCHEDULING ORDER
17 vs.

18 STEPHEN FAIRFAX; MTECHNOLOGY; and
   DOES 1 through 10; ROE ENTITIES 11 through
19 20, inclusive,
20                          Defendants.
21

22          As the stay of this matter has now expired, counsel for Plaintiff SWITCH, LTD. (“Plaintiff”)

23 and Defendants STEPHEN FAIRFAX and MTECHNOLOGY (“Defendants”) hereby submit this

24 Stipulated Amended Discovery Plan and Scheduling Order in compliance with LR 26-1(b), as follows:

25          1.     Meeting. Pursuant to Fed. R. Civ. P. 26(f) and LR 26-1, the early case conference was

26 held on June 12, 2019, at 12:00 p.m., and was attended by Samuel Castor, Esq., and Anne-Marie Birk,

27 Esq., counsel for Plaintiff, and Ronald Green, Esq., counsel for Defendants.

28 ///

                                                     1
 Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 13 of 38



 1          2.      Pre-Discovery Disclosures. The parties will exchange the information required by LR

 2 26-1(a)(2) on or before June 26, 2019, fourteen (14) days after the mandatory Fed. R. Civ. P. 26(f)

 3 conference.

 4          3.      Discovery Plan. The parties jointly propose to the Court the following discovery plan:

 5                  a.       Subject of Discovery. Discovery will be needed on the following subjects:

 6 Discovery will be needed on the issues raised by the complaint and the answer thereto.

 7                  b.       Discovery Cut-Off Date. The last day for discovery shall be December 9,

 8 2019 (180 days from the date of the mandatory Fed. R. Civ. P. 26(f) conference). This does not exceed

 9 the presumptive outside limits LR 26-1(b)(1) sets for completing discovery.

10                  c.       Fed. R. Civ. P. 26(a)(2) Disclosures (Experts). Disclosure of experts shall

11 proceed according to Fed. R. Civ. P. 26(a)(2) and Fed. R. Civ. P. 33, except that:

12                           i.      The disclosure of experts and expert reports shall occur on or before

13                                   October 10, 2019, which is sixty (60) days before the discovery cut-

14                                   off date, and

15                           ii.     The disclosure of rebuttal experts and their reports shall occur on or

16                                   before November 8, 2019, which is thirty (30) days before the

17                                   discovery cut-off date.

18                  d.       Amending the Pleadings and Adding Parties. The parties shall have until

19 September 10, 2019, ninety (90) days before the discovery cut-off date, to file any motions to amend
20 the pleadings or to add parties. This date does not exceed the outside limit presumptively set by LR

21 26-1(b)(2).

22                  e.       Interim Status Report. The parties shall file the interim status report required

23 by LR 26-3 on October 10, 2019. The undersigned counsel certify that they have read LR 26-3 and

24 that the due date for the interim report is agreed not to be later than sixty (60) days before the

25 discovery cut-off date.

26                  f.       Dispositive Motions. The parties shall have until January 8, 2020, thirty

27 (30) days after the discovery cut-off date, to file dispositive motion(s), which does not exceed the

28

                                                        2
 Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 14 of 38



 1 outside limit of thirty (30) days following the discovery cut-off date that LR 26-1(b)(4) presumptively

 2 sets for filing dispositive motions.

 3                  g.         Pretrial Order. The pretrial order shall be filed on February 7, 2020, thirty

 4 (30) days after the date set for filing dispositive motions in the case. This deadline is suspended if a

 5 dispositive motion is timely filed. The disclosures Fed. R. Civ. P. 26(a)(3) requires shall be made in

 6 the joint pretrial order.

 7                  h.         Extensions or Modifications of the Discovery Plan and Scheduling Order. LR

 8 26-4 governs modifications or extensions of this discovery plan and scheduling order. Any stipulation

 9 or motion must be made no later than November 18, 2019, 21 days prior to the expiration of the

10 subject discovery deadline and comply fully with LR 26-4.

11          4.      Justification for Longer Discovery Period.

12                  a.         Defendants’ Statement: Defendants do not request a longer time period for

13 discovery at this time.

14                  b.         Plaintiff’s Statement: Plaintiff does not request a longer time period for

15 discovery at this time.

16          5.      Additional Issues.

17                  a.         Alternative Dispute Resolution: Pursuant to LR 26-1(b)(7), the parties have

18 met and conferred about the possibility of using alternative dispute resolution processes. Both parties

19 are amenable to the possibility of attending a mediation or settlement conference in the future but
20 would like to wait to address that question until after some discovery has taken place. The parties

21 may request a settlement conference from the Court at that time, if necessary.

22                  b.         Alternative Forms of Case Disposition: Pursuant to LR 26-1(b)(8), the parties

23 certify that they have considered consent to trial by a magistrate judge under 28 U.S.C. § 636(c) and

24 Fed. R. Civ. P. 73 and the use of the Short Trial Program. The parties do not consent to either at this

25 time.

26                  c.         Electronic Evidence: Pursuant to LR 26-1(b)(9), the parties certify that they

27 have discussed the possibility of presenting evidence to the jury in electronic format. In the event

28 that any electronic evidence is submitted by either party, the parties understand that such evidence

                                                         3
 Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 15 of 38



 1 must be submitted in a format that is compatible with the Court’s electronic jury evidence display

 2 system. The parties will consult the Court’s website or contact the courtroom administrator for

 3 instructions about how to prepare evidence in a format that meets these requirements.

 4                 d.     Court Conference: The parties do not request a conference with the Court

 5 before entry of the scheduling order.

 6         IT IS SO STIPULATED.

 7 DATED this_____ day of June, 2019.                   DATED this_____ day of June, 2019.

 8 SWITCH, LTD.                                         RANDAZZA LEGAL GROUP, PLLC
 9

10
   ______________________________________               ____________________________________
11 SAMUEL CASTOR, ESQ.                                  MARC J. RANDAZZA, ESQ.
   Nevada Bar No. 11532                                 Nevada Bar No. 12265
12 ANNE-MARIE BIRK, ESQ.                                RONALD D. GREEN, ESQ.
   Nevada Bar No. 12330                                 Nevada Bar No. 7360
13 7135 South Decatur Blvd.                             ALEX J. SHEPARD, ESQ.
   Las Vegas, Nevada 89118                              Nevada Bar No. 13582
14
                                                        2764 Lake Sahara Drive, Suite 109
15 F. CHRISTOPHER AUSTIN, ESQ.                          Las Vegas, Nevada 89117
   Nevada Bar No. 6559                                  Attorneys for Defendants
16 caustin@weidemiller.com
   WEIDE & MILLER, LTD.
17 10655 Park Run Drive, Suite 100
   Las Vegas, Nevada 89144
18 Attorneys for Plaintiff

19
20                                              ORDER

21         IT IS SO ORDERED.

22                                         _____________________________________
                                           UNITED STATES MAGISTRATE JUDGE
23

24                                         _____________________________________
                                           DATED
25

26

27

28

                                                    4
Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 16 of 38




                      EXHIBIT C
                  Draft Protective Order drafted by Switch
 Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 17 of 38



 1 SAMUEL CASTOR, ESQ.
   Nevada Bar No. 11532
 2 sam@switch.com
   ANNE-MARIE BIRK, ESQ.
 3 Nevada Bar No. 12330

 4 abirk@switch.com
   SWITCH, LTD.
 5 7135 South Decatur Blvd.
   Las Vegas, Nevada 89118
 6 Telephone: (702) 444-4111

 7 F. CHRISTOPHER AUSTIN, ESQ.
   Nevada Bar No. 6559
 8
   caustin@weidemiller.com
 9 WEIDE & MILLER, LTD.
   10655 Park Run Drive, Suite 100
10 Las Vegas, Nevada 89144
   Telephone: (702) 382-4804
11 Attorneys for Plaintiff

12                               UNITED STATES DISTRICT COURT
13                                       DISTRICT OF NEVADA
14 SWITCH, LTD., a Nevada limited liability                 CASE NO.:        2:17-cv-02651-GMN-VCF
   company,
15                                                          STIPULATED PROTECTIVE ORDER
                       Plaintiff,
16

17 vs.

18 STEPHEN FAIRFAX; MTECHNOLOGY; and
   DOES 1 through 10; ROE ENTITIES 11 through
19 20, inclusive,
20                           Defendants.
21

22          This Stipulated Protective Order (the “Order”) is entered into by and on behalf of Plaintiff
23 SWITCH, LTD. (“Plaintiff”), and Defendants STEPHEN FAIRFAX and MTECHNOLOGY

24 (“Defendants”) or (collectively, “the Parties”).

25 I.       STATEMENT OF PURPOSE
26          Discovery in this litigation could involve production of confidential, trade secret, proprietary,
27 or private information and the risk of unauthorized disclosure or digital proliferation could cause

28 harm and/or increase the risk of espionage, terrorism, and sabotage or cyber attack. Such confidential

                                                       1
 Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 18 of 38



 1 and proprietary materials and information consist of, among other things, technical details related to

 2 services, confidential business or financial information, information regarding confidential business

 3 practices, or other confidential research, development, or commercial information (including

 4 information implicating privacy rights of third parties), or information otherwise generally unavailable

 5 to the public. Accordingly, to expedite the flow of information, to facilitate the prompt resolution of

 6 disputes over confidentiality of discovery materials, to adequately protect information the parties are

 7 entitled to keep confidential, to mitigate digital proliferation and the corresponding risk of sabotage,

 8 espionage, terrorism, or cyber-attack, to ensure that the parties are permitted reasonable necessary

 9 uses of such material in preparation for and in the conduct of trial, to address their handling at the

10 end of the litigation, and to serve the ends of justice, the following protective order for such

11 information is justified and agreed to in this matter.

12 II.      DEFINITIONS

13          2.1     Action: The above-captioned action.

14          2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

15 generated, stored or maintained) or tangible things that may reveal a trade secret, or other confidential

16 research, development, financial, or other information: (1) that is not commonly known by or

17 available to the public and derives value, actual or potential, from not being generally known to, and

18 not being readily ascertainable by proper means by, other persons who can obtain value from its

19 disclosure or use; (2) that contains protected personally identifiable information; or (3) any other
20 material that is confidential pursuant to applicable law.

21          2.3     “HIGHLY CONFIDENTIAL INFORMATION”: includes passwords, technical

22 design specifications, equipment serial numbers, equipment model numbers, IP addresses, and social

23 security numbers. Switch has attached, as Exhibit B, a copy of the various data that merit a “Highly

24 Confidential Information” designation for Switch. The parties agree that the producing party may

25 produce the Highly Confidential Information after narrowly redacting such information and

26 replacing it with a box that reads: “Highly Confidential Information,” subject to the receiving party’s

27 right to challenge the redaction. To the extent a party challenges another party’s redaction and the

28 Court orders disclosure, the parties will work in good faith to agree on the handling of such Highly

                                                       2
 Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 19 of 38



 1 Confidential Information.

 2           2.4    Counsel: outside counsel of record and in-house counsel who routinely appear as

 3 counsel of record before a court, agency, governmental authority or tribunal (as well as their Support

 4 Staff).

 5           2.5    Designating Party: a Party or Non-Party that designates information or items that it

 6 produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

 7 CONFIDENTIAL.”

 8           2.6    Disclosure or Discovery Material: all items or information, regardless of the medium

 9 or manner in which it is generated, stored, or maintained (including, among other things, testimony,

10 transcripts, and tangible things), that are produced or generated in disclosures or responses to

11 discovery in this matter.

12           2.7    Expert and/or Consultants: a person with specialized knowledge or experience in a

13 matter pertinent to the litigation, along with his or her support staff, who has been retained by a Party

14 or its counsel to serve as an expert witness or as a consultant in the Action.

15           2.8    Non-Party: any natural person, partnership, corporation, association, or other legal

16 entity not named as a Party to this Action.

17           2.9    Party: any party to this Action, including all of its officers, directors, and employees.

18           2.10   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

19 Material in this Action.
20           2.11   Professional Vendors: persons or entities that provide litigation support services (e.g.,

21 photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

22 storing, or retrieving data in any form or medium) and their employees and subcontractors.

23           2.12   Protected Material: any Disclosure or Discovery Material that is designated as

24 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”.

25           2.13   Receiving Party: a Party that receives Disclosure or Discovery Material from a

26 Producing Party.

27           2.14   Support Staff: legal affiliates, including but not limited to paralegals, investigative,

28 technical, secretarial, clerical, assistants and other personnel who are engaged in assisting Counsel.

                                                       3
 Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 20 of 38



 1 III.     SCOPE

 2          The protections conferred by this Order cover not only Protected Material (as defined above),

 3 but also (1) any information copied or extracted from Protected Material; (2) all copies, excerpts,

 4 summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

 5 presentations by Parties or their Counsel that reveal Protected Material. Any use of Protected Material

 6 at trial shall be governed by the orders of the trial judge.

 7 IV.      DESIGNATING PROTECTED MATERIAL

 8          4.1     Designating Material for Protection. Each Party or Non-Party that designates

 9 information or items for protection under this Order (or redacts Highly Confidential information),

10 must take care to limit any such designations (or redactions) to specific material that qualifies under

11 the appropriate standards. The Designating Party must designate for protection only those parts of

12 material, documents, items, or oral or written communications that qualify so that other portions of

13 the material, documents, items, or communications for which protection is not warranted are not

14 swept unjustifiably within the ambit of this Order. If it comes to a Designating Party’s attention that

15 information or items that it designated for protection do not qualify for protection that Designating

16 Party must promptly notify all other Parties that it is withdrawing the inapplicable designation.

17          4.2     Manner and Timing of Designations. Except as otherwise provided in this Order,

18 or as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies or protection

19 under this Order must be clearly so designated before or at the time the material is disclosed or
20 produced. Designation in conformity with this Order requires:

21                  (a)         A Party or Third Party may designate discovery material as Protected Material

22          in the following manner:

23                         i.          TIFF/PDF Documents. In the case of documents or other materials

24                  (apart from depositions or other pre-trial testimony), by affixing the appropriate

25                  legend to each page of the document.

26                         ii.         Native Documents. With respect to documents produced in native

27                  format, by including the designation in the file name.

28 ///

                                                          4
Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 21 of 38



1                        iii.      Non-Written Materials. In the case of non-text Protected Material

2                (e.g., videotape, audio tape, computer disk), by labeling the outside of the material

3                with the designation.

4                (b)        A Party or Non-Party that makes original documents available for inspection

5        need not designate them for protection until after the inspecting Party has indicated which

6        documents it would like copied and produced. During the inspection and before the

7        designation, all of the material made available for inspection shall be deemed at least

8        “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants

9        copied and produced, the Producing Party must determine which documents, or portions

10       thereof, qualify for protection under this Order. Then, before producing the specified

11       documents, the Producing Party must affix the “CONFIDENTIAL” or “HIGHLY

12       CONFIDENTIAL” designation to each page that contains Protected Material. If only a

13       portion or portions of the material on a page qualifies for protection, the Producing Party

14       also must clearly identify the protected portion(s) (e.g., by making appropriate markings in

15       the margins).

16               (c)        For testimony given in depositions, the Designating Party may identify the

17       Disclosure or Discovery Material on the record, including exhibits before the close of the

18       deposition. Upon such designation by counsel, the reporter of the deposition shall place the

19       designated testimony and exhibits in a separate volume marked “CONFIDENTIAL” or

20       “HIGHLY CONFIDENTIAL.” Alternatively, counsel may designate a deposition or

21       portion thereof as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” by designating

22       those portions of the transcript or referenced exhibits by page and line within thirty (30) days

23       of receipt of the transcript and by so informing the other Parties of that designation. During

24       the twenty-day period, the entire transcript shall be treated as at least “CONFIDENTIAL.”

25       Materials not designated as Protected Materials after the thirty (30) days will not be Protected

26       Materials. Neither party may designate the entire transcript as CONFIDENTIAL or

27       HIGHLY CONFIDENTIAL after the thirty (30) days, absent a separate protective order.

28 ///

                                                     5
 Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 22 of 38



 1          4.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 2 designate qualified information or items does not, standing alone, waive the Designating Party’s right

 3 to secure protection under this Order for such material. Upon timely correction of a designation, the

 4 Receiving Party must make reasonable efforts to assure that the material is treated in accordance with

 5 the provisions of this Order. If the Receiving Party has disclosed the materials before receiving the

 6 corrected designation, the Receiving Party must notify the Designating Party in writing of each such

 7 disclosure.

 8 V.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

 9          5.1     Timing of Challenges. A Party shall not be obligated to challenge the propriety of

10 a “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” material designation at the time made,

11 and failure to do so shall not preclude a subsequent challenge thereto.

12          5.2     Challenge Process. In the event that any Party to this litigation disagrees at any stage

13 of these proceedings with such designation, such Party shall provide to the Producing Party written

14 notice of its disagreement with the designation. The Parties shall first try to resolve such a dispute in

15 good faith. If the dispute cannot be resolved, the Designating Party shall have thirty (30) days from

16 the initial meet and confer regarding the designation, to either seek a protective order from the Court

17 confirming the designation, or withdraw the challenged designation. The Parties acknowledge and

18 agree this challenge procedure shall not be used to gain any unfair tactical advantage in this case, such

19 as through burdening a producing party with unnecessary voluminous challenges. Any disputes in
20 this regard shall, after the required good faith meet-and-confer, be presented to the Court under the

21 Court’s procedure for discovery disputes.

22          5.3     The burden of proving that information has been properly designated as

23 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” is on the Producing Party. Protected

24 Material designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” shall continue to be

25 treated as such unless and until ordered otherwise by the Court, or re-designated by the designating

26 party.

27 ///

28 ///

                                                       6
 Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 23 of 38



 1 VI.      ACCESS TO AND USE OF PROTECTED MATERIAL

 2          6.1     Basic Principles. A Receiving Party may use Protected Material disclosed or

 3 produced by another Party or by a Non-Party in connection with this Action only for prosecuting,

 4 defending, or attempting to settle this Action. Such Protected Material may be disclosed only to the

 5 categories of persons and under the conditions described in this Order. When an Action(s) has been

 6 terminated, a Receiving Party must comply with the provisions of section II below (FINAL

 7 DISPOSITION). Protected Material must be stored and maintained by a Receiving Party at a location

 8 and in a secure manner that ensures that access is limited to the persons authorized under this Order.

 9          6.2     Disclosure of “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”

10 Information or Items. Unless otherwise ordered by the Court or permitted in writing by the

11 Designating Party, a Receiving Party may disclose any information or item designated

12 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” only to:

13                  (a)    the Receiving Party;

14                  (b)    the Receiving Party’s Counsel and their Support Staff to whom it is reasonably

15          necessary to disclose the information for this Action;

16                  (c)    the officers, directors, and employees of Counsel and the Receiving Party to

17          whom disclosure is reasonably necessary for this Action;

18                  (d)    Experts (as defined in this Order) of the Receiving Party to whom disclosure

19          is reasonably necessary for this Action and who have signed the “Acknowledgment and

20          Agreement to Be Bound” (Exhibit A);

21                  (e)    the Court and its personnel;

22                  (f)    Court reporters and their staff;

23                  (g)    professional jury or trial consultants, mock jurors, and Professional Vendors

24          to whom disclosure is reasonably necessary for this Action and who have signed the

25          “Acknowledgment and Agreement to Be Bound” (Exhibit A);

26                  (h)    the author or recipient of a document containing the information or a

27          custodian or other person who otherwise possessed or knew the information;

28 ///

                                                      7
 Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 24 of 38



 1                  (i)      during their depositions, witnesses, and attorneys for witnesses, in this Action

 2          to whom disclosure is reasonably necessary; provided: the deposing Party requests that the

 3          witness sign the form attached as Exhibit A hereto; and they will not be permitted to keep

 4          any confidential information unless otherwise agreed by the Designating Party or ordered by

 5          the Court. Pages of transcribed deposition testimony or exhibits to depositions that reveal

 6          Protected Material may be separately bound by the court reporter and may not be disclosed

 7          to anyone except as permitted under this Protective Order; and

 8                  (j)      any mediator or settlement officer, and their supporting personnel, mutually

 9          agreed upon by any of the Parties engaged in settlement discussions.

10          6.3     Use in Court. Unless otherwise permitted by statute, rule or prior Court order,

11 papers filed with the Court under seal shall be accompanied by a contemporaneous motion for leave

12 to file those documents under seal, and shall be filed consistent with the Court’s electronic filing

13 procedures. The party filing the papers bears the burden of overcoming the presumption in favor of

14 public access to papers filed in court only with respect to the Protected Material included in the

15 papers that the filing party designed “CONFIDENTIAL.” If the party filing the papers include

16 Protected Material designated “CONFIDENTIAL” by another Party or Third Party, the Designating

17 Party shall bear the burden of overcoming said presumption in its brief filed in response to the filing

18 party’s motion to seal.

19 VII.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
            OTHER LITIGATION
20

21          If any Party receiving documents or information covered by this Order is subpoenaed in

22 another action or proceeding, or served with a document demand, and such subpoena or document

23 demand seeks material which was produced or designated as “CONFIDENTIAL” by the other

24 Party, the Party receiving the subpoena or document demand shall give prompt written notice to

25 counsel for the Designating Party and shall, to the extent permitted by law, withhold production of

26 the subpoenaed material until any dispute relating to the production of such material is resolved. The

27 Party to whom the subpoena or document demand is directed shall not take any position concerning

28 the propriety of such subpoena or document demand or the discoverability of the information sought

                                                        8
 Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 25 of 38



 1 that is adverse to the Designating Party should the Designating Party oppose the request for

 2 production of such documents or information. This Order is not intended to affect a Party’s

 3 obligation to respond to an order from a court of competent jurisdiction compelling a production of

 4 documents subject to this Order.

 5 VIII. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
         THIS LITIGATION
 6

 7          The terms of this Order apply to information produced by a Non-Party in this Action and

 8 designated as “CONFIDENTIAL.” Such information produced by Non-Parties in connection with

 9 this litigation is protected by the remedies and relief provided by this Order. Nothing in these

10 provisions should be construed as prohibiting a Non-Party from seeking additional protections.

11          In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s

12 confidential information in its possession, and the Party is subject to an agreement with the Non-

13 Party not to produce the Non-Party’s confidential information, then the Party shall:

14                  (a)     promptly notify in writing the Requesting Party and the Non-Party that some

15          or all of the information requested is subject to a confidentiality agreement with a Non-Party;

16                  (b)     promptly provide the Non-Party with a copy of the Stipulated Protective

17          Order in this Action, the relevant discovery request(s), and a reasonably specific description

18          of the information requested; and

19                  (c)     make the information requested available for inspection by the Non-Party, if

20          requested.

21          If the Non-Party fails to seek a protective order from this court within fourteen (14) days of

22 receiving the notice and accompanying information, the Receiving Party may produce the Non-

23 Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a

24 protective order, the Receiving Party shall not produce any information in its possession or control

25 that is subject to the confidentiality agreement with the Non-Party before a determination by the

26 Court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

27 seeking protection in this Court of its Protected Material.

28 ///

                                                      9
 Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 26 of 38



 1 IX.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 3 Material to any person or in any circumstance not authorized under this Protective Order, the

 4 Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

 5 disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, and

 6 (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

 7 this Order.

 8 X.       MISCELLANEOUS

 9          10.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

10 seek its modification by the Court in the future.

11          10.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order,

12 no Party waives any right it otherwise would have to object to disclosing or producing any

13 information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

14 Party waives any right to object on any ground to use in evidence of any of the material covered by

15 this Protective Order.

16          10.3    Nothing in this Protective Order shall limit any Producing Party’s use of its own

17 documents or shall prevent any Producing Party from disclosing its own confidential information to

18 any person. Such disclosures shall not affect any confidential designation made pursuant to the terms

19 of this Order so long as the disclosure is made in a manner which is reasonably calculated to maintain
20 the confidentiality of the information. Nothing in this Order shall prevent or otherwise restrict

21 counsel from rendering advice to their clients, and in the course thereof, relying on examination of

22 documents designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”

23          10.4    Transmission of notification by email to a Party’s/Non-Party’s Counsel is acceptable

24 for all notification purposes within this Order. A Non-Party may designate an alternative

25 representative for notification purposes if it is not represented by counsel.

26 XI.      TERMINATION OF THIS ACTION AND CONTINUING OBLIGATIONS

27          Within sixty (60) days after final conclusion of all aspects of this action, including any appeals,

28 any Party and all persons who received (or tendered to any other person) documents or materials

                                                       10
 Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 27 of 38



 1 designated for CONFIDENTIAL treatment (or any copy thereof) must (i) return such documents

 2 and materials to the Producing Party or (ii) certify in writing to counsel to the Producing Party that

 3 the Receiving Party or such person(s) has destroyed these documents and materials and the portions

 4 of all other material containing such CONFIDENTIAL information.

 5          Notwithstanding these provisions, Counsel shall be permitted to retain copies of court filings,

 6 papers served in connection with this action, transcripts (including deposition transcripts), and

 7 exhibits containing or reflecting CONFIDENTIAL documents or materials. Counsel for each party

 8 shall use reasonable efforts to review and/or destroy any or all emails and electronic documents that

 9 may contain CONFIDENTIAL information. Counsel shall not be required to destroy or remove

10 from any emails or electronic work product any summaries or references to CONFIDENTIAL

11 information provided such work product does not contain actual copies (whole or excerpted) or

12 attachments constituting the actual CONFIDENTIAL information. Instead, counsel is required to

13 maintain such CONFIDENTIAL documents or materials in confidence and consistent with the

14 terms of this Protective Order.

15 ///

16 ///

17 ///

18 ///

19 ///
20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

                                                      11
 Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 28 of 38



 1          This Order shall survive the final termination of this litigation with respect to any such

 2 retained CONFIDENTIAL materials. This Court retains and shall have continuing jurisdiction over

 3 the Parties and recipients of material designated as CONFIDENTIAL for enforcement of the

 4 provisions of this Order following termination of this litigation.

 5          IT IS SO STIPULATED.

 6 DATED this_____ day of June, 2019.                     DATED this_____ day of June, 2019.

 7 SWITCH, LTD.                                           RANDAZZA LEGAL GROUP, PLLC
 8

 9
   ______________________________________                 ____________________________________
10 SAMUEL CASTOR, ESQ.                                    MARC J. RANDAZZA, ESQ.
   Nevada Bar No. 11532                                   Nevada Bar No. 12265
11 ANNE-MARIE BIRK, ESQ.                                  RONALD D. GREEN, ESQ.
   Nevada Bar No. 12330                                   Nevada Bar No. 7360
12 7135 South Decatur Blvd.                               ALEX J. SHEPARD, ESQ.
   Las Vegas, Nevada 89118                                Nevada Bar No. 13582
13
                                                          2764 Lake Sahara Drive, Suite 109
14 F. CHRISTOPHER AUSTIN, ESQ.                            Las Vegas, Nevada 89117
   Nevada Bar No. 6559                                    Attorneys for Defendants
15 caustin@weidemiller.com
   WEIDE & MILLER, LTD.
16 10655 Park Run Drive, Suite 100
   Las Vegas, Nevada 89144
17 Attorneys for Plaintiff

18

19                                                ORDER

20          IT IS SO ORDERED.

21
                                           _____________________________________
22                                         UNITED STATES MAGISTRATE JUDGE
23
                                           _____________________________________
24                                         DATED

25

26

27

28

                                                     12
 Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 29 of 38



 1                                                EXHIBIT A

 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3           I, _____________________________________________ [print or type full name], of

 4 ____________________________________________ [print or type full address], declare under

 5 penalty of perjury that I have read in its entirety and understand the Stipulated Protective Order that

 6 was issued by the United States District Court for the District of Nevada in the above-captioned

 7 case. I acknowledge that given the mission critical nature of data center services and the related risks

 8 for cyber-attack, espionage, terrorism, and sabotage, and therefore agree to comply with and to be

 9 bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that

10 failure to so comply could increase the risk of damage to either party and their customers and expose
   me to sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose
11
   in any manner any information or item that is subject to this Stipulated Protective Order to any
12
   person or entity except in strict compliance with the provisions of this Order.
13
            I further agree to submit to the jurisdiction of the United States District Court for the District
14
   of Nevada for the purpose of enforcing the terms of this Stipulated Protective Order, even if such
15
   enforcement proceedings occur after termination of these actions.
16

17
     Date:___________________                Signature:      ____________________________________
18

19                                                           ____________________________________
                                                             Type or Print Name
20

21

22

23

24

25

26

27

28

                                                        13
 Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 30 of 38



 1                                              EXHIBIT B

 2                       SWITCH STANDARD REDACTION PROTOCOL

 3 Purpose – Given the mission critical nature of data center services and the related risks for cyber-
   attack, espionage, terrorism, and sabotage, all parties agree to comply with and to be bound by all the
 4 terms of the Stipulated Protective Order.

 5
   Highly Confidential Information - If a document is responsive, but it contains the following
 6 technical information, it is “Highly Confidential Information” and will be redacted as set forth
   below. Note: Redactions will be as limited as possible to make it easy for the reviewing attorney to
 7 deduce what information has been redacted (e.g. only the number “8” in “Sector 8” would be
   redacted).
 8

 9 Information                                       Redaction Action to Take
    Username/Project name                            Redact all
10  Passwords/Code    Words
    Technical Design Specifications:                 Redact all technical details.
11      1. Cage numbers                              Remember: Switch is at a high risk for
        2. Rack numbers                              espionage, sabotage, or terrorism. This is
12      3. PDU numbers                               private information that assailants would need
13      4. Sector numbers                            to hack, break into, or disrupt services at
        5. NAP numbers                               Switch.
14      6.  Circuit numbers
        7. Model numbers
15      8. ASN Numbers
        9. Passwords / pass phrases
16      10. Customer code names for projects
        11. Power usage levels (e.g.
17
            kwh/kw/kva/mwh/mw/mva)
18
    Equipment Model Numbers/Serial Numbers           Redact all numbers/letters (leave
19                                                   “Model/Serial Number” if possible)
    IP Addresses                                     Redact all digits
20                                                   (leave “IP Address” if possible)
21 Social Security Numbers                           Redact all 7 digits
                                                     (leave “social security” if possible)
22 Physical Service Address (e.g. for carrier        Redact everything but leave City/State/Zip
    services)
23

24

25

26

27

28

                                                     14
Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 31 of 38




                      EXHIBIT D
              July 2019 email exchange between Sam Castor and
                             Ronald Green
            Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 32 of 38


  From:     Sam Castor sam@switch.com
Subject:    Re: Switch, Ltd. v. Stephen Fairfax, et al.
   Date:    July 22, 2019 at 5:21 PM
     To:    Ron Green rdg@randazza.com
    Cc:     Tanya Paonessa tpaonessa@switch.com, ecf@randazza.com, Anne-Marie Birk abirk@switch.com, (DL) Policy
            policy@switch.com, Piers Tueller ptueller@hutchlegal.com

     Ron,

     Ha. Yes. My mistake. Please let me know what 6me works for you tomorrow for a call.




                       SAM CASTOR
                       EVP OF POLICY
                       DEPUTY GENERAL COUNSEL

                       o    +1 (702) 444-4102
                       m    +1 (702) 371-0724
                       e    sam@switch.com
                       +    Switch e-card
                       We use e-cards to reduce waste of natural resources and promote sustainability.




     From: Ron Green <rdg@randazza.com>
     Date: Monday, July 22, 2019 at 5:17 PM
     To: Samuel Castor <sam@switch.com>
     Cc: Tanya Paonessa <tpaonessa@switch.com>, "ecf@randazza.com" <ecf@randazza.com>, Anne-Marie Birk <abirk@switch.com>,
     "(DL) Policy" <policy@switch.com>, Piers Tueller <ptueller@hutchlegal.com>
     Subject: Re: Switch, Ltd. v. Stephen Fairfax, et al.

     Sam:

     I speciﬁcally asked when you were available on Thursday or Friday. Addi6onally, my name is not Piers. I note that you copied Piers Tueller
     from Hutchison & Steﬀan, however, and I am not clear as to what is going on in your email. Are you retaining Hutchison & Steﬀan to assist
     in this case?
     ________________________________________________________
     Ronald D. Green* | Randazza Legal Group, PLLC
     2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
     Tel: 702-420-2001 | Email: rdg@randazza.com
     ________________________________________________________
     * Licensed to practice law in Nevada.



             On Jul 22, 2019, at 5:10 PM, Sam Castor <sam@switch.com> wrote:

             Ron,

             I can make myself available tomorrow at 2:30 or 3:30. Please let me know which works.

             Sent from my phone - please excuse brevity and typos.



                                SAM CASTOR
                                EVP OF POLICY
                                DEPUTY GENERAL COUNSEL

                                o   +1 (702) 444-4102
                                m   +1 (702) 371-0724
                                e   sam@switch.com
                                +   switch e-card
                                we use e-cards to reduce waste of natural resources and promote sustainability.




             On Jul 22, 2019, at 4:44 PM, Ron Green <rdg@randazza.com> wrote:
Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 33 of 38


    Sam:

    What does your schedule look like on Thursday and Friday? I was out of pocket all day today and obviously need
    to discuss your lecer with my clients before we can have a produc6ve conversa6on.

    Thanks.
    ________________________________________________________
    Ronald D. Green* | Randazza Legal Group, PLLC
    2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
    Tel: 702-420-2001 | Email: rdg@randazza.com
    ________________________________________________________
    * Licensed to practice law in Nevada.



           On Jul 19, 2019, at 2:10 PM, Sam Castor <sam@switch.com> wrote:

           Ron,

           Please let me know when you’re available for a call next week. This has gone on far too long.

           Sent from my phone - please excuse brevity and typos.




                               SAM CASTOR
                               EVP OF POLICY
                               DEPUTY GENERAL COUNSEL

                               o   +1 (702) 444-4102
                               m   +1 (702) 371-0724
                               e   sam@switch.com
                               +   switch e-card
                               we use e-cards to reduce waste of natural resources and promote sustainability.




           On Jul 19, 2019, at 1:58 PM, Tanya Paonessa <tpaonessa@switch.com> wrote:

                  Mr. Green,

                  Acached please ﬁnd our correspondence of today’s date for your immediate
                  acen6on.

                  Thank you,



                                        TANYA PAONESSA
                                        LITIGATION PARALEGAL

                                        o +1 (702) 522-3086
                                        m 702-370-6247
                                        e tpaonessa@switch.com



                  <Green re meet & confer on RFP responses 7.19.19.pdf>


           CONFIDENTIAL
           CONFIDENTIAL INFORMATION
                        INFORMATION

           This email message, its chain, and any attachments: (a) may include proprietary information, trade
           secrets, pending patents, confidential information and/or other protected information ("Confidential
           Information") which are hereby labeled as "Confidential" for protection purposes, (b) is sent to you in
           confidence with a reasonable expectation of privacy, (c) may be protected by confidentiality
           agreements requiring this notice and/or identification, and (d) is not intended for transmission to, or
           receipt by unauthorized persons. Your retention or possession will be viewed as your consent to the
           foregoing and covenant to comply with Switch's then current acceptable use policy available
           at www.switch.com/aup. If you are not the intended recipient, (i) please notify the sender immediately
           by telephone or by replying to this message and (ii) then delete this message, any attachments, chains,
           copies or portions from your system(s). Retention of this email and the associated data constitutes
           valid consideration and your consent, agreement and covenant to abide by the foregoing terms. Thank
           you.
      Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 34 of 38



        CONFIDENTIAL INFORMATION


        This email message, its chain, and any acachments: (a) may include proprietary informa6on, trade secrets, pending patents,
        conﬁden6al informa6on and/or other protected informa6on ("Conﬁden6al Informa6on") which are hereby labeled as
        "Conﬁden6al" for protec6on purposes, (b) is sent to you in conﬁdence with a reasonable expecta6on of privacy, (c) may be
        protected by conﬁden6ality agreements requiring this no6ce and/or iden6ﬁca6on, and (d) is not intended for transmission to,
        or receipt by unauthorized persons. Your reten6on or possession will be viewed as your consent to the foregoing and
        covenant to comply with Switch's then current acceptable use policy available at www.switch.com/aup. If you are not the
        intended recipient, (i) please no6fy the sender immediately by telephone or by replying to this message and (ii) then delete
        this message, any acachments, chains, copies or por6ons from your system(s). Reten6on of this email and the associated
        data cons6tutes valid considera6on and your consent, agreement and covenant to abide by the foregoing terms. Thank you.



CONFIDENTIAL INFORMATION

This email message, its chain, and any attachments: (a) may include proprietary information, trade secrets, pending patents, confidential information and/or other protected
information ("Confidential Information") which are hereby labeled as "Confidential" for protection purposes, (b) is sent to you in confidence with a reasonable expectation of
privacy, (c) may be protected by confidentiality agreements requiring this notice and/or identification, and (d) is not intended for transmission to, or receipt by unauthorized
persons. Your retention or possession will be viewed as your consent to the foregoing and covenant to comply with Switch's then current acceptable use policy available at
www.switch.com/aup. If you are not the intended recipient, (i) please notify the sender immediately by telephone or by replying to this message and (ii) then delete this
message, any attachments, chains, copies or portions from your system(s). Retention of this email and the associated data constitutes valid consideration and your consent,
agreement and covenant to abide by the foregoing terms. Thank you.
Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 35 of 38




                       EXHIBIT E
            October 10, 2019 email to Sam Castor and Piers Tueller
                            from Ronald Green
           Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 36 of 38


  From:    Ron Green rdg@randazza.com
Subject:   MTech adv. Switch - Status Report
   Date:   October 10, 2019 at 11:07 AM
     To:   Sam Castor sam@switch.com, Piers R. Tueller ptueller@hutchlegal.com
    Cc:    Marc Randazza mjr@randazza.com, Alex Shepard ajs@randazza.com, Crystal Sabala ccs@randazza.com

       Pursuant to the operative Scheduling Order (Doc. 45) in this case, the parties are required to submit an Interim Status
       Report today. Do you guys have an time estimate as to when you will be circulating a draft?

       ________________________________________________________

       Ronald D. Green* | Randazza Legal Group, PLLC
       2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
       Tel: 702-420-2001 | Email: rdg@randazza.com

       ________________________________________________________

       * Licensed to practice law in Nevada.
Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 37 of 38




                      EXHIBIT F
                October 10, 2019 email from Piers Tueller to
                             Ronald Green
           Case 2:17-cv-02651-GMN-EJY Document 57-1 Filed 10/15/19 Page 38 of 38


  From:    Piers R. Tueller ptueller@hutchlegal.com
Subject:   Switch v. Fairfax - Joint Interim Status Report
   Date:   October 10, 2019 at 3:58 PM
     To:   Ron Green rdg@randazza.com
    Cc:    Mark A. Hutchison MHutchison@hutchlegal.com, Chad A. Harrison charrison@hutchlegal.com, Sam Castor sam@switch.com


       Ron –

       It was good talking to you. Please see the a6ached joint interim status report.

       Also, per our conversa?on regarding extending the deadline for disclosure of expert and expert
       reports I appreciate you reaching out to your client and look forward to hearing from you
       tomorrow. Let me know if there are any addi?onal issues or ques?ons.

       Thanks,


       Piers R. Tueller
       Attorney



       HUTCHISON & STEFFEN, PLLC
       (702) 385-2500
       hutchlegal.com
       Notice of Confidentiality: The information transmitted is intended only for the person or entity to whom it is
       addressed and may contain confidential and/or privileged material. Any review, retransmission, dissemination or
       other use of, or taking any action in reliance upon, this information by anyone other than the intended recipient is
       not authorized.




            Joint Interim
           Status…).docx
